  Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 1 of 7




 UNITED STATES DISTRJCT COURT
 FOR TiiE DISTRICT OP COLUMBIA


 MATIGILL,

                                Plaintiff,                      Case No. lS-ov-02272 (RBW)

                -against-

 ISLAMIC REPUBLIC OF IRAN,
                                Defendant.


KELLI D. HAKE ct al.,
                                Plajntiff,                     Case No. 17-cv-114 (TJK)
                -against-

BANK MARK.AZ! JOMHOURI ISLAMI
IRAN, et al.

                                Defendants.



                            r,ROTECTIVEAGREl.tMENT AND ORDER
        IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff Mati Gill
("Oil!") and Plaintiffs Kelli D. Hake et al. (collectively, "Plai11tiffs"), on the one hand, end non�

parties Bank of America, N.A., Citibank, N.A. and JPMol'gan Chase Bank, N.A, (collectively,
the "Banke"), on the other hand, by and through their respective undersigned co�sel, as follows:

        1.      This Pl'otectlve Agreement and Order applies to "Confidential Infonnation,'' as
defined below, that the Banks produce or otherwise disclose to Plaintiffs in response to non�party
subpoenas that Plaintiffs have served on the Battles in both the Gill and Hake actions (the
"Subpoenas'1,




                                                                 _,,   __________
    Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 2 of 7




           2.       The tenn "Confidential lnformation11 as used in this Agreement means any t'ecord1

 spreadsheet or other document produced by any Bank in response lo these subpoenas that the

 producing Bank designates or labels as "Confidential," including any information recorded or

 contained within such documents. For the avoidance of doubt, "Confidential Information" as

 used in this Agreement shall not include information derived exclusively from any public source

 or through discovery in another matter that is not subject to a protective order or confidentiality
 agreement, regardless of whether such information is duplicative of the information contained in

 the documents produced by any Bank.

          3.        Plaintiffs shall have this Protective Agreement and Order entered by the Court in

the Gill and Hake actions bofore the Banks 1 Confiden:tild Information is produced to Plaintiffs in

response to the Subpoenas.

          4.        Neither Plaintiffs nor their counsel shall use any Bank's Confidential Information
for any purpose other than to pursue Plaintiffs' claims against, or enforce their judgment against,

the defendant or defendants In the Gill and Hake actions, except as provided in is

below, Neither Plaintiffs nor their counsel inay disclose any Bank's Confidential Information in

the litigations entitled Freeman et al. v. HSBC Holdings PLC et al., No, 14-CV-6601
(DLI)(CLP), pending In the United States District Court for the Eastern District of New York,

and O'Sullivan et al. v. Deutsche Dank AG er al., 17 Civ. 8709 (LTS)(GWG), lll pending in the
United States District Court for the Southern District of New York, or in any other proceeding,
e.'Ccept as provided in 'IJ5 below.

         5,        Plaintiffs may use or disclose any Bank's Confidential Information in any

p1•oceeding othel' than Hake and Gill (including in Freeman 01· any other proceeding) only (a) if

(ll Ncllher Plaintiffs nor their counsel 11re connected to or affiliated with the O'Sulllva11 <ti al. v, Deutsche .Bonk
plalntlfl'$ or counsel.
  Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 3 of 7




 the Confidential Information is disclosed to Plaintiffs by a source other than the Bank without

violating this Agreement and Ol'der, and disclosure by Plah,tiffs would not violate any other

 confidentiality obligation or (b) with the producing Bank 1 s consent or, ifsuch consent is

withheld, pursuant to a court order granting a motion for relief from this Agl'eement and Order or

otherwise permitting 01· ordering disclosure of the Confidential Information. Any motion filed

by Plaintiffs pursuant to this subparagl.'aph (b) shall be made on notice to the producing bank and

filed in the Southe1n or Eastern District ofNew York pursuant to 1 14 below. This agreement is

without prejudice to Plaintiffs' right to request these docurrients from the producing Bank in

another action by subpoena or other discovery device, Notwithstanding anything else to the

contrary, the Banlcs do not waive any objections they may seek to make to any futu� document

requests or subpoenas.

        6.     Confidential Infonnation may be used in connection with discovery proceedings

in the Gill and Hake actions and as evidence in any application, motion, hearing, trlal or other

proceeding in either of those actions.

       7.      Once Confidential lnfol'mation is produced by a Bank to Plaintiffs, it may be

disclosed, summarized or otherwise communicated, in whole or in part, only to the following

persons, who may make use of sucl1 illfonnation only in connection with the Gill or Hake

actions:

               a, Counsel who represent pa11ies in the Gill or f[Q)ce actions, and employees and
                  agents of such counsel who assist them in the preparation for or conduct of the
                  proceedings in either action;

               b. Experts or consultants assisting counsel for the parties in the Gill or Hake
                  actions, but only after any such experts or consultants have signed the
                  agreement, annexed as Exhibit A, to be bound by this Protective Agreement
                  and Order1 as set forth in �8 below;


                                                 3
   Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 4 of 7




                c. Potential or anticipated witnesses, and their counsel, i11 the Gill or Hake
                   actions, but only after any such witnesses have signed the agi·eement, annexed
                   e.s Exhibit A, to be bound by this Protective Agreement and Order1 as set forth
                   in ,is below;

                d. The courts in the Gill or Hake actions:

                e. Court reporters employed in connection with the Gill or Hake actions; and

                f.   Any person who may be examined as a witness at t.l'ial in the Gill or Hake
                     actions concerning any Confidential Information.
        8.      Before counsel may show or disclose Confidential Information to any witness,

expert or consultant, except at trial, that witness, expert or consultant shall be provided with a

copy of this Protective Agt•eemcnt and Order and must sign the agreement, annexed as Exhibit

A, to be bound by Protective Ag1·eement and Order. Any disclosure of Confidential lnforrnation

to witnesses, experts or consultants must be useful or necessary, in the opinion of counsel, for the

conduct of the proceedings in the Gill or Hake actions.

        9,     The inadvei1ent disclosure by any Bank of information subject to a claim of

attorney-client privilege, attomey work�product or shnilai· gl'ound on which disclosure of such

information should not have been made, shall not be construed as a waive1· of such claim. Nor
shall this Protective Agreement and Order be construed as requiring the Banks, or any branch or

subsidiary thereof, to commit any act that would violate any domestic, fedei-al, state Ol' local law,

or any law of a foreign jurisdiction. The inadve11cnt disclosure in violation of any such law shall

not be considered a waiver thereof.

        10.    Plaintiffs and the Banks futiher recognize that the obligations embodied hel'ein

shall apply only to the Confidential Infonnation produced by the Banks, and shall not appJy to

information derived exclusively frotn other sources, including information already in the public

domain, or information already known to counsel of the Plaintiffs or Plaintiffs, consultants Ol'
                                                 4
  Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 5 of 7




 experts, or infonnation obtained from a third pa1ty not under any obligation of confidentiality to

 the Banks reg1wding the information. If Plaintiffs believe any Confidential Infol'mation produced

 by the Banks should no longer be designated as "Confidential" in light of such information,
 Plaintiffs may request that the produci11g Bank withdraw its "Confidential" designation. In the

 event of an impasse, Plaintiffs may challenge the "Confidential" designation i11 a motion on

notice to the producing Bank. Such motion shall be filed in the Southern Dish'ict of New Yo1'k

pursuant to �14 below.

        11.     Any Confidential Infomiation filed or otherwise submitted in any court

proceeding in the G;// or Hake actions shall be flied \lndel' seal unless the Bank 1hat produced

that information expressly waives that requirement in writing, Absent such a waiver, any person

filing, submitting or otherwise using Confidential Information in any proceeding in Gill or Hake

shall make a reasonable effort to prevent the Confidential Information from beccn1ing part of the

public record, inclurung but not limited to seeking an order permanently excluding any

Confidential Information used in the proceeding from the public record.

        12.     The obligations under this Protective Agreement and Order shall siu-vive the

tem1ination of the Gill and Hake actions and shall continue to bind Plaintiffs, the Banks and any
persons to whom Confidential Info1matlon is disclosed pursuant to this Protective Agl'eement

and Order.

        13.    This Protective Agreement end Order may be signed by counsel ln counterparts,

which shall have the same force and effect as lf all signatures appeared on one document. Email

or facsimile copies of sig11atures shall also have the same force and effect as original signatures.

        14.    This Protective Agreement and Order shall be governed by, and constrned in

accordance with, the law of the State ofNew York. Any action or proceeding related in any way


                                                  5
   Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 6 of 7




 lo this Protective Agreement and Order shall be bmught in and resolved by the United States

District Coml� for the Southern or the Eastem Disll'ict of New York. The parties her.cby

in-evllcably and uncondltionally waive trinl by jury in any such action or proceeding or tht! righ!

to contest personal jurii.diction or venue in the Southern 02· Eastern District of New York.

Dated: January[�2019

OS�E
  LL �N                     (}                        DAV� IT TREMAl1t17JL1'                          •
By:
       Mic acl .l. Radine
                        r   �-L,•�                    ay:     .          ro0_v__®f::1 1R�
                                                                 Shuron L. Schneier
2 University Plow, Suite 402                          1251 Avenue of the Americas
Hackensack, NJ                                        New York, NY I 0020
(201) 265-6400                                        {212) 489-82.30
mrndine@oscnlaw.com                                   sharo nschnei cr@dwt.com
Attomey.1'.for Mat/ Gill and Heike Plainl((fi·        lll!O/'/ll!)'S,for CitibC111k. N.A.


DAvrs POLK & WARDWELL LLP
By:     (J..,,      �-_;
450 Lexin ,f�Afcn110
      �C)'                   1

New York, NY 10017
(212) 450-3162
craig.cagncy@davispolk.com
Afforn�p·.fbr Bank (!f'A11u:1·fra, N.A.


SO ORDERED:

                                                     'il:J):
REGGIE B. WALTON, USO.I                              TIMOTHY J, KE

                                                              '3 / ' I I I a1



                                                 6
  Case 1:17-cv-00114-TJK Document 81 Filed 03/11/19 Page 7 of 7




                EXIDBIT A TO PROTECTIVE AGREEMENT AND ORDER

     AGREEMENT TO BE BOUND DY J>ROTEC1'1VE AGREEMENT AND ORDER

        l, ________________ 1.inder penalty of perjury under the
laws of the United States of America state as foUows.
        My residence address is: _______________________


        My current employer is:---------------=-------


        My business address is: _____________________


        My business telepho11e ls: ________________ ____
       1 have read and understand in its entirety the Protective Agreement and Order that was
issued by the United States District Court for the Dist1'ict of Columbia. in the cases of Mat I Gill v,
/slamfc Republic: ofIran, Case No. l 5•CVw02272 (RBW), and Hake et al. v. Islamic Republic of
Iran, Case No. I 7-cv-114 (TJK).
        1 agree to comply with and to be botmd by all the terms oftl1is Protective Agreement and
Order, and 1 understand and acknowledge that failure to so comply could expose me to sanctions
and punishment in the nature of contempt of court, money damages, interim or final injunctive
relief and/or such other relief that the Court deems appropriate, I solemnly promise that I will
not disclose in any manner any information or item that is subject to this Protective Agl'eement
and Order to any person or entity except in strict compliance with its provlsions.

Date:_____

City e.nd State (or Country) where sworn and signed:____________
Printed name;,________
Signature:____________




                                                  7
